Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	The instant application is a continuation of 14/711,684, filed May 13, 2015.
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) by application no. EP14168303 filed in the European Patent Office on 05/14/2014, which papers have been placed of record in the file.  
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on September 19, 2016 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS document was considered. A signed copy of form 1449 is enclosed herewith.
Status of Claims
5.	Claims 1-9 are pending and under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of lung disease or lung degeneration, does not reasonably provide enablement for prevention of lung disease or lung degeneration. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
A) Breadth of claims.  The breadth of the claims is drawn to methods for treatment and prevention of lung disease or lung degeneration. Therefore, the instant claims are drawn to the prevention of COPD and asthma as claimed.
The prophylaxis or prevention means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds and compositions can be administered in order to have the "preventive" effect. How would one show a correlation that the diseases of the instant claims are prevented by the compounds of the invention, or that the subject would not have contracted the disease without administration of the instantly claimed compounds? How is the initial onset of the aforementioned diseases prevented?  

B)  The nature of the invention and predictability in the art. The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic or preventative regimen on its face.
C) Direction or Guidance and Working Examples.  The direction provided is very limited.  
The applicants have not provided any chemical or biological data and/or testing results of fibroblasts to prevent any of the aforementioned diseases, as encompassed by this language.  In addition, no definition within the specification to any extent as to what is encompassed by the claim language in the current application.   An applicant must clearly identify these things.  
The only direction or guidance present in the instant specification is the listing of diseases applicant considers as treatable and preventable by the claimed compounds. There are absolutely no working examples present for the prevention of any disease as claimed. 
Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.” See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Furthermore, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the broad list of disorders, as claimed herein, in order to prevent the initial onset of either disease. Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use for preventing the diseases by administering the instantly claimed fibroblasts.  
The specification does not show any examples where fibroblasys of the claims were used to prevent the diseases as set forth in the claims.  See MPEP 2164.02 (“Compliance with the enablement requirement of 35 USC 112, first paragraph, does not turn on whether an example is disclosed … Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.”).  The specification merely sets forth assay data which are not “reasonably correlated” to the prevention of the claimed diseases and the entirety of claimed compounds.  See MPEP 2164.02 (“The issue of “correlation” is related to the issue of the presence or absence of working examples.  “Correlation” as used herein refers to the relationship between in vitro … assays and a disclosed or a claimed method of use.  An in vitro … example, in the specification, in effect, constitutes a “working example” if that example “correlates with a disclosed or claimed method invention.  If there is no correlation, then the examples do not constitute “working examples.” … For a claimed genus [e.g., metabolic disorders], representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art … would expect the claimed genus could be used in the manner without undue experimentation”).  While Applicants do indeed make various statements in the specification that their claimed compounds will effectively treat the genus of diseases associated encompassed by the claims, such is not supported by examples.  That is, the limited testing set forth in the specification does not constitute a “working example” within the meaning of MPEP 2164.02 let alone a “representative” set of examples that would be required the describe this enormous genus. 
D) State of the Prior Art. Fibroblasts have not been successfully used as an agent for the prevention of the full scope of claimed diseases.
E) Skill of those in the art.  
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which fibroblasys exhibit the desired pharmacological activities (i.e. what compounds can prevent which specific disease by what mechanism).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any preventative regimen on its face.
While a full discussion of each disease which is encompasses by Applicant’s claim language will not be given, the following examples teach that the state of the prior art with respect to the claimed diseases has not advanced to the point of being predictive of the treatment, and prevention of the breadth of diseases instantly claimed.
According to the Centers for Disease Control and Prevention, 2011, www.cdc.gov/copd, 
“Approximately 75% of COPD cases are attributed to cigarette smoking (5). Occupation-related exposures may account for another 15% of COPD cases (6) and genetic factors, asthma, respiratory infections, and indoor and outdoor exposures to air pollutants also play a role (6,7). Thus, COPD largely can be prevented. Prevention of COPD begins with reducing and/ or eliminating smoking initiation among teenagers and young adults and encouraging tobacco cessation among current smokers. More than 20 million workers in the United States have been exposed to gases, vapors, fumes, and dusts that may cause COPD (6). Public health programs and policies that focus on tobacco-use prevention and cessation, reducing occupational exposure to dusts and chemicals, and reducing other indoor and outdoor air pollutants are critically important. Early treatment and control of asthma may also prevent the development of COPD.”
The prevention of COPD and asthma begins with reducing and/or eliminating smoking initiation among teenagers and young adults and encouraging tobacco cessation among current smokers, but the prevention of the initial onset of COPD and asthma has not yet advanced to the point of being preventable by the administration of medication.
 F) The quantity of experimentation needed.  The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine what diseases, disorders, or conditions out of all diseases, disorders, or conditions would be benefited and would furthermore then have to determine which of the claimed compounds in the instant invention would provide prevention of the diseases claimed.
A person having ordinary skill in the art at the time the invention was made would be faced with an undue amount of experimentation to use the fibroblasts for the full scope of the claimed intended uses.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The specification fails to provide sufficient support of the broad use of the methods of administering compounds of the formula (I) in the prevention of the claimed diseases as a result necessitating one of skill to perform an exhaustive search for which diseases can be treated or prevented by what compounds of the invention in order to practice the claimed invention.
	Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds encompassed in the instant claims, with no assurance of success.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2001/021184.
	WO 2001/021184 teaches a method for treating pulmonary hypertension in a patient comprising administering transfected fibroblast cells to the patient to alleviate the disorder or symptoms thereof (claim 1), and wherein said transfected fibroblast cells contain an expressible transgene coding for an angiogenic factor or other therapeutic factor and where the cells express and secrete expression products of the transgene to act locally at the site of expression (claim 2), see: activated fibroblasts, abstract of ‘184.

10.	Claim(s) 1-2 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2012/0308585.
	US 2012/0308585 teaches methods for treating various inflammatory diseases (claim 1, page 11), including COPD [0034], comprising administering fibroblast cells. The co-therapy of instant claims 8-9 is taught in [0049], corticosteroids, for example. Markers of claim 2 are taught starting on page 4, left column. More specifically, markers of claim 5 are taught in [0079].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.         Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2001/021184 in view of Sayed et al. [Sayed, Transdifferentiation of Human Fibroblasts to Endothelial Cells: Role of Innate Immunity. Circulation. (2015), 131(3), 300-309].
Determining the scope and contents of the prior art 
Ascertaining the differences between the prior art and the claims at issue
	WO 2001/021184 teaches a method for treating pulmonary hypertension in a patient comprising administering transfected fibroblast cells to the patient to alleviate the disorder or symptoms thereof (claim 1), and wherein said transfected fibroblast cells contain an expressible transgene coding for an angiogenic factor or other therapeutic factor and where the cells express and secrete expression products of the transgene to act locally at the site of expression (claim 2), see: activated fibroblasts, abstract of ‘184.
	WO 2001/021184 does not teach the limitations of claims 3-5. Sayed et al. discloses when fibroblasts are activated by exposure to at least one toll like receptor agonist (TLR3 induces transdifferentiation of fibroblasts into ECs; abstract). Sayed et al. also teaches wherein the toll like receptor is TLR-3 (TLR3 induces transdifferentiation of fibroblasts into ECs; abstract). Sayed et al. also discloses wherein the fibroblasts express CD31 (page 6, first paragraph).
Resolving the level of ordinary skill in the pertinent art
With respect to this difference, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
Based on the teachings of the MPEP and KSR above, by employing the rationale in (A) above, it would have been obvious for one of ordinary skill in the art to modify the disclosure of WO 2001/021184 to include wherein fibroblasts are activated by exposure to at least one toll like receptor agonist, as disclosed by Sayed et al., in order to provide a known means for activating fibroblasts to induce transdifferentiation. Thus, it would have been prima facie obvious at the time the invention was made for one of ordinary skill in the art to make the aforementioned changes to arrive at the instant invention.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No.17/309,177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of copending Application No.17/309,177 anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha Shterengarts whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626